PER CURIAM:
Clementine Bullock appeals the district court’s orders denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in her sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2010) and reconsideration of that order. We have reviewed the record and hold the district court did not abuse its discretion in denying the relief Bullock sought. See United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010) (stating standard of review). Accordingly, we affirm for the reasons stated by the district court in its order denying reconsideration. See United States v. Bullock, No. 3:10-cr00032-NKM-11 (W.D.Va. filed Nov. 17, 2011 & entered Nov. 18, 2011; Dec. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.